Name: Council Regulation (EC) No 378/2004 of 19 February 2004 on procedures for amending the Sirene Manual
 Type: Regulation
 Subject Matter: international law;  documentation;  sources and branches of the law
 Date Published: nan

 Avis juridique important|32004R0378Council Regulation (EC) No 378/2004 of 19 February 2004 on procedures for amending the Sirene Manual Official Journal L 064 , 02/03/2004 P. 0005 - 0006Council Regulation (EC) No 378/2004of 19 February 2004on procedures for amending the Sirene ManualTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 66 thereof,Having regard to the initiative of the Hellenic Republic(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Schengen Information System, (hereinafter referred to as the "SIS") set up pursuant to the provisions of Title IV of the Convention of 1990 implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at common borders (hereinafter referred to as the "Schengen Convention")(3), constitutes an essential tool for the application of the provisions of the Schengen acquis as integrated into the framework of the European Union.(2) Pursuant to the provisions of Article 92 of the Schengen Convention, the national sections of the Member States cannot exchange SIS data directly between themselves; they may only exchange data via the technical support function in Strasbourg. However, it is appropriate for certain supplementary information required for implementing certain provisions of the Schengen Convention correctly to be exchanged bilaterally or multilaterally. Such supplementary information is needed in particular in relation to the action required pursuant to Articles 25, 39, 46, 95 to 100, 102(3), 104(3), 106, 107, 109 and 110 of the Schengen Convention. The exchange of this supplementary information is carried out by the Sirene offices of each Member State.(3) The Sirene Manual is a set of instructions to operators in the Sirene offices of each of the Member States which describes in detail the rules and procedures governing the bilateral or multilateral exchange of such supplementary information.(4) Uniformity of the Sirene Manual should be ensured. The Schengen technical acquis should be applicable here.(5) Amendments to Part 1 of the Sirene Manual pursuant to this Regulation should be confined to reflecting the applicable version of the provisions of the Schengen Convention.(6) It is necessary to establish a procedure for amending the Sirene Manual in accordance with the relevant provisions of the various Treaties.(7) The legislative basis required for allowing future amendments to the Sirene Manual consists of two separate instruments: this Regulation based on Article 66 of the Treaty establishing the European Community and Council Decision 2004/201/JHA of 19 February 2004 on procedures for amending the Sirene Manual(4) based on Articles 30(1)(a) and (b), 31(a) and (b) and 34(2)(c) of the Treaty on European Union. The reason for this is that, as set out in Article 92 of the Schengen Convention, the SIS is to enable the authorities designated by the Member States, by means of an automated search procedure, to have access to alerts on persons and property for the purposes of border checks and other police and customs checks carried out within the country in accordance with national law, as well as for the purposes of issuing visas, residence permits and the administration of legislation on aliens in the context of the application of the provisions of the Schengen acquis relating to the movement of persons. The exchange of the supplementary information required for implementing the provisions of the Schengen Convention referred to in recital 2, carried out by the Sirene offices of each Member State, also serves these purposes, as well as assisting with police cooperation generally.(8) The fact that the legislative basis required consists of two separate instruments does not affect the principle that the SIS itself constitutes, and should continue to constitute, one single, integrated, information system, and that the Sirene offices should continue to carry out their tasks in an integrated manner.(9) An arrangement should be made to allow representatives of Iceland and Norway to be associated with the work of committees assisting the Commission in the exercise of its implementing powers. Such an arrangement has been contemplated in the Exchange of Letters between the Community and Iceland and Norway(5), annexed to the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latter's association with the implementation, application and development of the Schengen acquis(6).(10) This Regulation and the United Kingdom's and Ireland's participation in its adoption and application are without prejudice to the arrangements for the United Kingdom's and Ireland's partial participation in the Schengen acquis defined by the Council in Decisions 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis(7) and Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis(8) respectively.(11) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. Given that this Regulation builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol decide within a period of six months after the Council has adopted this Regulation whether it will implement it in its national law.(12) This Regulation constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(1) of the Act of Accession,(13) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(9),HAS ADOPTED THIS REGULATION:Article 1The Sirene Manual shall constitute a set of instructions to operators in the Sirene offices of each Member State which establishes the rules and procedures governing the bilateral or multilateral exchange of supplementary information which is required in order to implement correctly certain provisions of the Schengen Convention, as integrated into the framework of the European Union.Article 21. The Introduction, Part 1 and Part 2, the Introduction to Part 3 and points 3.1.3, 3.1.5, 3.1.6, 3.1.8, 3.1.9 and 3.1.10 of Part 3, the Introduction to Part 4 and points 4.3, 4.3.1, 4.3.3, 4.5.1, 4.6, 4.8, 4.9 and 4.10 of Part 4, the Introduction to Part 5 and points 5.1.1, 5.1.2.2, 5.2 and 5.3 of Part 5, and Annexes 1, 2 and 3, tables 3 and 4 in Annex 4, the Introduction and forms C, E, G, I, J, K, L, M, N and O in Annex 5 and Annex 6 to the Sirene Manual shall be amended by the Commission in accordance with the regulatory procedure referred to in Article 3(2).2. Additional instructions, including other Annexes, may also be introduced into the Sirene Manual in accordance with the regulatory procedure referred to in Article 3(2). In the case of Annex 5, such changes may in particular include the creation of additional forms where these prove necessary.Article 31. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at two months.3. The Committee shall adopt its Rules of Procedure.Article 4This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 19 February 2004.For the CouncilThe PresidentM. McDowell(1) OJ C 82, 5.4.2003, p. 21.(2) Opinion delivered on 23 September 2003 (not yet published in the Official Journal).(3) OJ L 239, 22.9.2000, p. 19.(4) See page 45 of this Official Journal.(5) OJ L 176, 10.7.1999, p. 53.(6) OJ L 176, 10.7.1999, p. 36.(7) OJ L 131, 1.6.2000, p. 43.(8) OJ L 64, 7.3.2002, p. 20.(9) OJ L 184, 17.7.1999, p. 23.